Name: Commission Regulation (EEC) No 3420/84 of 5 December 1984 amending Regulation (EEC) No 2737/77 on measures derogating from certain requirements of the quality standards applicable to exports to third countries of flowering bulbs, corms and tubers
 Type: Regulation
 Subject Matter: consumption;  technology and technical regulations;  cooperation policy;  means of agricultural production
 Date Published: nan

 6 . 12. 84 Official Journal of the European Communities No L 316/33 COMMISSION REGULATION (EEC) No 3420/84 of 5 December 1984 amending Regulation (EEC) No 2737/77 on measures derogating from certain requirements of the quality standards applicable to exports to third countries of flowering bulbs , corms and tubers this purpose, the period of validity of Regulation (EEC) No 2737/77 should be extended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Live Trees and Other Plants, Bulbs, Roots and the like, Cut Flowers and Ornamental Foliage, HAS ADOPTED THIS REGULATION THE COMMISSION OF THE EUROPEAN . COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 234/68 of 27 February , 1968 on the establishment of a common organization of the market in live trees and other plants, bulbs, roots and the like, cut flowers and ornamental foliage ('), Having regard to Council Regulation (EEC) No 315/68 of 12 March 1968 fixing quality standards for flower ­ ing bulbs, corms and tubers (2), as last amended by Regulation (EEC) No 1 733/84 (3), and in particular Article 2 (2) thereof, Whereas Commission Regulation (EEC) No 2737/77 (4), as amended by Regulation (EEC) No 3696/81 (*), amended Regulation (EEC) No 537/70 (6) and authroized the Member States to 'waive certain requirements of the quality standards for Hyacinthes orientalis bulbs exported to Japan ; whereas that Regu ­ lation is valid only until 31 December 1984 ; Whereas there is no likelihood of the abolition of the existing plant health measures in Japan ; whereas, for Article 1 ' The last sentence in Article 2 of Regulation (EEC) No 2737/77 is hereby replaced by the following : ' It shall apply until 31 December 1987.' Article 2 This Regulation shall enter into force on 1 January 1985 . This Regulation shall be binding in its entirety and directly applicable in ' all Member States. Done at Brussels , 5 December 1984. For the Commission - Poul DALSAGER Member of the Commission (') OJ No L 55, 2 . 3 . 1968 , p. 1 . (2) OJ No L 71 , 21 . 3 . 1968 , p. 1 . 3) OJ No L 1-64, 22. 6 . 1984, p. 1 . (4) OJ No L 316, 10 . 12 . 1977, p. 29 . 0 OJ No L 369, 24 . 12. ' 1981 , p. 29 . (6) OJ No L 67, 24 . 3 . 1970, p. 10 .